In an unpublished order dated April 28, 1993, the en banc court remanded this case to the district court for thirty-five days. This was a limited remand solely for the purpose of taking evidence on whether death by hanging is cruel and unusual under the Eighth Amendment. The order specifically stated that the en bane court retained jurisdiction. The district court, after hearing, returned its findings and conclusions dated June 1, 1993.
Campbell has attempted to appeal from these findings and conclusions of the district court. This is in error. There is no final order from which to appeal. See 28 U.S.C. § 2253.
It is ordered that the document dated June 4, 1993 delivered to the Clerk on June 14, 1993, captioned “Notice of Appeal,” be marked 'as “received” by this court, but it shall not be filed or considered as a separate docketed appeal.